        Case 1:21-cv-00018-WJ-KBM Document 5 Filed 03/20/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MYRTIS PAULO HART,

       Petitioner,

v.                                                                   No. 21-cv-018 WJ-KBM

MARK GALLEGOS, et al,

       Respondents.


                                  ORDER TO SHOW CAUSE

       This matter is before the Court on Myrtis Paulo Hart’s pro se Petition for Writ of Habeas

Corpus (Doc. 1) (“Petition”). Also before the Court is his Motion to Proceed In Forma Pauperis

(Doc. 2) (IFP Motion). The Petition alleges Hart’s confinement is illegal because an officer

applied excessive force and lied in a disciplinary report. (Doc. 1 at 1). The only request for relief

is an order directing Hart’s release from custody. Id. at 2.

       The New Mexico Corrections Department inmate locator website reflects that Hart was

released from prison after filing the Petition.       See https://search.cd.nm.gov/.      Unless he

challenges an underlying criminal conviction, a released habeas petitioner generally cannot obtain

relief because he “no longer suffers a redressable injury.” United States v. Fields, 823 Fed. App’x

587, 589 (10th Cir. 2020). As the Tenth Circuit explained:

       We cannot modify his sentence now that it has been completed. And we are not allowed
       to give him a judicial make-up call by shortening his supervised release term… [T]he
       best this court could do for him would be to declare that he spent longer in prison than he
       should have.

Rhodes v. Judiscak, 676 F.3d 931, 935 (10th Cir. 2012).

       Accordingly, the Court will require Hart to show cause within thirty (30) days of entry of

this Order why the Petition is not moot, following his release from prison. If Hart fails to timely
           Case 1:21-cv-00018-WJ-KBM Document 5 Filed 03/20/21 Page 2 of 2




respond and overcome mootness, the Court will dismiss the Petition without further notice. The

Court will also grant Hart’s IFP Motion, to the extent he seeks ancillary benefits of in forma

pauperis status, such as Court-supplied service. Any request for waiver of the filing fee is moot,

since Hart paid the $5.00 habeas filing fee on February 10, 2021.

       IT IS ORDERED that the Motion to Proceed In Forma Pauperis (Doc. 4) is GRANTED,

in part.

       IT IS FURTHER ORDERED that within thirty (30) days of entry of this Order, Hart

shall show cause, if any, why this habeas proceeding should not be dismissed as moot.




                                      ___________________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
